J-S58003-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JON BAUMGARDNER,                                      IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellant

                       v.

LARRICK B. STAPLETON,

                            Appellee                       No. 478 MDA 2015


                     Appeal from the Order October 6, 2014
                 in the Court of Common Pleas of Union County
                          Civil Division at No.: 14-0210


BEFORE: GANTMAN, P.J., OLSON, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                          FILED NOVEMBER 10, 2015

        Appellant, Jon Baumgardner, appeals pro se, from the Order of

October 6, 2014. Based upon our independent review of the record and the

explanation of the trial court, it appears that, because of a breakdown in the

court system, the Prothonotary of Union County misinterpreted the trial

court’s October 6, 2014 order, believing that it dismissed the underlying

legal action when the trial court only intended to deny a motion for a

preliminary injunction. (See Trial Court Opinion, 3/18/15, at 2). The trial

court has requested that we remand the action to enable it to clarify the

October 6, 2014 order.         (See id.).      Because it appears that remand will

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S58003-15


resolve the issue, we accept the trial court’s invitation and remand this

matter for clarification of the October 6, 2014 order by the trial court.

      Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2015




                                      -2-